Citation Nr: 1515766	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

The Veteran contends that he injured his right knee in service, and that his current disability originates from such injury.  

In his August 2010 notice of disagreement (NOD), the Veteran asserted that he injured his right knee as a mortar man in Vietnam due to falls and carrying a pack weighing 40 to 60 pounds.  The Veteran related that he had gone to VA in 1968 and had a conversation with a judicial officer there, who treated him poorly, interrupted him and threatened to take away his assigned 20 percent rating for hearing loss after he mentioned his right knee injuries and ongoing right knee pain.  

Also in his NOD, the Veteran asserted that he was seen in the early 1980s by a physician at Kaiser Hospital for his right knee, and that after several visits he was scheduled to undergo surgery.  However, he reported that he did not undergo the surgery due to his youth and the experimental nature of the surgery.

In an August 2010 authorization to release medical records, the Veteran reported treatment at Kaiser Permanente for right knee pain between 1980 and 1986.  However, the treatment records received from Kaiser Permanente reflect treatment for left knee pain, not right knee pain.  As the Veteran explained, however, these treatment records did not go back far enough to reflect the Kaiser Permanente treatment of his right knee.  

The Veteran's reported falls and injuries of his right knee in service in Vietnam may be considered consistent with the circumstances of combat service as a Marine stationed in Vietnam.  38 U.S.C.A. § 1154(b) (West 2014).  The Veteran's service personnel records reveal that he was a Marine mortarman in service and participated in operations against hostile Viet Cong forces in the Da Nang area of Vietnam from February to March of 1967.  

In light of these circumstances, the Board has determined that the Veteran should be provided a VA examination to determine whether any currently present right knee disability is related to the Veteran's active service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include treatment records from the Portland VA Medical Center for the period from April 2013 to the present, and records of the Veteran's right total knee replacement, with appropriate authorization if required. 

2.  Any Social Security Administration disability determinations and records underlying those determinations should be obtained and associated with the record.  

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all right knee disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should be requested to provide an opinion with respect to each right knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

For purposes of the opinion(s), the examiner should assume that the Veteran is a reliable historian.

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of the notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


